Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 1 of 20

UNITED STATE DISTRICT COURT
WESTERN DISTRICT OF TEXAS
MIDLAND-ODESSA DIVISION

NAOMI CARRASCO,

 

Individually and as Survivor of N0. 4 ‘ mt 'c l/ ' 370
PGT, and Estate of PGT, Deceased

Plaintiff, JURY TRIAL DEMANDED
V.
ECTOR COUNTY INDEPENDENT SCHOOL DISTRICT,
TEXAS EDUCATION AGENCY,

Dr. Gloria Baumstimler,

Principal Sheila Stevenson,

Special Education Teacher Ms. Baeza,
Coach Mathes,

Assistant Principal Nesbit,

Assistant Principal Rafael,
Superintendent Thomas Crowe

Defendants,

PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW NAOMI CARRASCO (“Mother”), lndividually, and as Surviving heir,
on behalf of the estate of her child, PGT, Deceased, hereinafter collectively termed Plaintiffs, by
and through their attorney of record, Kevin Acker, Acl<er Law F irm PLLC and complaining of
Ector County Independent School District (“School district”) of Odessa, Ector County, TeXas,
Texas Education Agency (“TEA”) of Austin, Travis County, Texas, Dr. Gloria Baumstimler of
Odessa, Ector County, Texas, Principal Sheila Stevenson of Odessa, Ec-'.or County, Texas,
Special Education Teacher Ms. Baeza of Odessa, Ector County, Texas, Coach Mathes of Odessa,

Ector County, Texas, Assistant Principal Nesbit of Odessa, Ector County, Texas, Assistant

Principal Rafael of Odessa, Ector County, Texas, Superintendent Tom Crowe of Odessa, Ector

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 2 of 20

County, Texas hereinafter referred to as Defendants, asserting causes of action for violations of

federal and state law and administrative code provisions promulgated thereunder. In support of

thereof Plaintiffs Would respectfully show the following:

I. Introduction and Review of the Case

l. On or before the 2011-2012 school year and thereafter until the death of the child PGT in
April 2018, this case is about a child With a disability, PGT, being bullied, harassed by
other students, bullied, harassed, and exorcised and mocked by a teacher in front of
classmates, allowed to be home schooled to remove the child from the ongoing problems,
discriminated against by the school district because of the child’s disability, and
discriminated against because the child chose to use the persona of a male as “Jet”. The
TEA failed to have a hearing on a Complaint filed With the agency dated July 18, 2017,
further the TEA failed to have a hearing or issue an order fro a Request for Special
Education Mediation. The TEA official had a video satellite feed With other parents of
other bullied and harassed disabled children, but no hearing or order Was issued. The
child lost faith in his ability to live When told by the special education teacher that test
results had been falsified to pass the child out of the school system so that they did not
have to deal With this special needs child. Without adequate education and an honest
education, the child lost hope and committed suicide. The school district has an
affirmative duty to protect children With disabilities and gender matters from bullying and
harassment, by creating a climate and culture that does not tolerate such acts. In additions,
a school district also has an affirmative duty to protect a specific child With a disability,
when that child has been identified as a victim of bullying and harassment The failure to

do so Would leave the school district open to civil liability. (Sec. 504 of the Rehabilitation

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 3 of 20

Act of 1973, 29 U. S. C. Section 794.
2. The Office of Civil Rights has provided guidance to school districts, specifically delineating
the various elements of a safe school, or at least providing those items that must be provided to
assure that a school district Would not be liable for disability discrimination or gender
discrimination bases upon the failure to protect a student With a disability from bullying, and
harassment, and discrimination
3. The application of the Office of Civil Rights standards relative to the Defendant school district
in this case Would show that this district failed to establish and maintain an environment that
addressed problems With bullying and harassment in general Further, and specifically in regard
to PGT, the district failed to intervene in a timely and appropriate manner, to the bully and
harassment that victimized PGT’s experience at school, and made the child’s young life one of
torment.
4. lt is because of these failures that Plaintiffs bring suit against the school district for violation of
PGT’s civil rights pursuant to 42 U. S. C. Section 1983, 1988, the 5th and 14th Amendments to
the United States Constitution and Section 504 of the Rehabilitation Act of 1973, 29 U.S. C .
794a (“Rehabilitation Act”) and the Texas Human Resources Code (Tex. Hum. Res. Code
Section 121.001 et seq. the “THRC”) as Well as other common law and statutory claims. Such
equitable and remedial actions include but are not limited to certain compensatory services, costs,
reimbursement of out-of-pocket expenses attorney fees and costs, as Well as other forms of
equitable relief.
5. In addition, because PGT is a student With a disability, as contemplated by the Individual With
Disabilities Education Act, “IDEA”), 20 U.S.C. Sec. 1401 et seq., the child Was required to

administratively exhaust any claims related to IDEA and educational issues before bringing forth

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 4 of 20

the discrimination cause of action. This has been and appeals any Hearing Officer’s decision in
that administrative action.
II. Jurisdiction

6. Jurisdiction is conferred upon this Court pursuant to Section 504 of the Rehabilitation Act of
1973, 29 U.S.C. Sec. 794, including federal regulations issued thereunder and 42 U.S.C. Sec.
1983, 1988; the 5th and the 14th Amendments to the United States Constitution. The Court also
has jurisdiction under these causes of action to award equitable relief including attorneys’ fees
and costs to the Plaintiffs pursuant to 42 U.S.C. Sec. 2000d et seq.
7. In addition, the Court also has jurisdiction over this cause pursuant tc 20 U.S.C. Sec.
1415(i)(3)(A) and 19 Texas Administrative Code (T.A.C.) Sec. 89.11.85(p), giving this Court
jurisdiction to address erroneous decisions made by a Texas Education Agency (“TEA”) Hearing
Officer, as Plaintiffs allege herein. This Court also has jurisdiction to award equitable relief
including an award of attorneys’ fees, and costs to Plaintiffs pursuant to 20 U.S.C. Sec. 1415
(i)(3)(B)-
8. This Court also has authority to hear supplemental state law claims pursuant to 28 U.S.C. Sec.
1367.

III. Venue
9. Venue properly lies in the Western District of Texas, Midland-Odessa, Division, pursuant to
the general venue statute, 28 U.S.C. Sec. 1391 (b) because the events and omissions giving rise
to the Plaintiffs’ claims occurred in the Western District of Texas.

IV. Parties
10. Naomi Carrasco brings forward this complaint on her Individual behalf and as natural mother

also on behalf the Estate of her deceased child, PGT, and continues to reside within the Ector

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 5 of 20

County lndependent School District in Ector County, Texas.

11. The child was eligible to receive public education services from the Defendant school
district. The student was, before an untimely death, a student with a disability, as contemplated
by IDEA and the Rehabilitation Act, at all pertinent times during the relevant periods
contemplated by this law suit.

12. Defendant Ector County Independent School District in Ector Cour_ty, Texas is a public
school district organized under the laws of the State of Texas and at all times was responsible for
the care, management, and control of all public school business within its jurisdiction as to
Plaintiff PGT Deceased, training of teachers at the school as to safety, abuse and neglect of
students and supervision of students within the district, for on-campus and off-campus activities
and for the course of study. lt receives federal funding and is thereby required to follow the
requisites of the Rehabilitation Act noted above. The school may be served by serving a school
district employee or representative at its administrative offices at 802 N. Sam Houston, Odessa,
Ector County, Texas 79761.

Defendant Texas Education Agency, a State of Texas agency for the public exists under
the laws of the State of Texas and at all times was responsible for the care, management, and
control of statewide public school business within its jurisdiction as to Plaintiff, PGT, Deceased.
The TEA may be served by serving a representative of the Texas Education Agency at their
Austin headquarters, William B. Travis Building, 1701 N. Congress Avenue, Austin, Texas
78701.

Defendant Gloria Baumstimler is an Individual and school district personnel, 1307 Doran
Dr., Odessa, Texas.

Defendant Principal Sheila Stevenson, ECISD 802 N. Sam Houston, Odessa, Texas

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 6 of 20

79761.

Defendant Special Education Teacher l\/Is. Baeza, ECISD 802 N. Sam Houston, Odessa,
Texas 79761.

Defendant Coach Mathes, ECISD 802 N. Sam Houston, Odessa: Texas 79761.

Defendant Assistant Principal Rafael, ECISD 802 N. Sam Houston, Odessa, Texas
79761.

Defendant Assistant Principal Nesbit, ECISD 802 N. Sam Houston, Odessa, Texas
79761.

Retired Superintendent Thomas Crowe, ECISD 802 N. Sam Houston, Odessa, Texas
79761.

V. Administrative Exhaustion
13. As noted above, before a party may bring a claim in federal or state court, where a student’s
education program is under question, that party must first exhaust administrative remedies, 20
U.S.C. Sec. 1415 (!) And 19, T.A.C. Sec. 89.1185(p). Plaintiffhas met that burden and states that
all conditions precedent to the filing of this lawsuit have occurred, however no hearings ever
occurred.
VI. State Action

14. The Defendant school district was at all times and in all matters acting under color of state
law when they permitted PGT to be subjected to the wrongs and injuries hereinafter set forth.
15. In addition, the Defendant school district receives funds from the federal government, thus
the school district is required to follow the requisites of Section 504 of the Rehabilitation Act of
1973 and the lndividuals With Disabilities Education Act.

16. The Defendant school district is a policy-maker for itself. As such, the Defendant school

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 7 of 20

district is responsible for formulating policies, practices, and procedures for the school during the
events made the basis of this litigation, whether it be in whole or part.

VII. Statement of Facts
17. PGT, before death, resided with mother within the jurisdictional boundaries of the Ector
County Independent School District in Ector County, Texas, which is within the Western District
of Texas. lt is a legally constituted independent school district within the State of Texas. lt is
responsible for providing PGT a free appropriate public education in accordance with lDEA.
18. The school district purportedly has a stated policy of “zero tolerance’ regarding peer-on-peer
bullying and harassment, and also for school district personnel_to-student.
19. lt is also the responsibility of the district to keep PGT safe from bullying and harassment by
school district personnel and peers, in accordance with Section 504 of the Rehabilitation Act of
1973.
20. PGT was a seventeen year old disabled student, previously and continuously eligible for
special education and related services as a child with Tourette’s syndrome, ADHD, OCD, and
severe anxiety, and other learning disabilities in all areas, who after being continuously and
openly bullied and harassed by school district personnel and peers, was then shunted to home
school, where the child’s school records were falsified by school personnel, including but not
limited to state mandated exams, school assignments, and records, by school personnel in an
effort to move PGT through the system without providing the child with a free appropriate public
education. When informed of this fact and multi-year forgery, the child immediately lost hope
with the future of the child and became withdrawn, severely depressed, which quickly escalated
to suicide.

21. Dr. Gloria Baumstimler falsified the work product of the child and this was discovered after

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 8 of 20

an interview with her replacement and failed to teach basic survival skills like counting money to
the child, always delaying the need for actual educating.
22. While at public school under Principal Stephenson, the child was routinely referred to by
school district personnel and peers as “the evil possessed girl”.
23. Further, school district personnel provided a one assignment math semester to the child with
pre-school Teddy Bears on it, which informed the child that the school district personnel failed to
meet their duty and the child would be unable to function in society.
24. The child was subjected to public ridicule by a school district teacher in front of the child’s
peers. The ridicule, which included a mock exorcism, resulted in relentless bullying and
harassment and shaming of the child by peers, which significantly increased the child’s severe
anxiety, which resulted in medical treatment and hospitalization Numerous attempts were
attempted to have Cook Children’s Hospital specialists consult with school district personnel as
to the best methods of dealing with the child’s medical issues in the educational setting. No one
from the school district showed for the first couple of scheduling conferences On a subsequent
try, school district personnel failed to take notes and occupied their smart phones. This level of
apathy and active gross negligence of school district personnel exorcising the evil clemons from
PGT.
25. PGT developed psychological protective responses to the constant torment which included
taking on aspects of a male figure and anime, for which the child was further torrnented by
school district personnel and peers.

VIII. Claims for Relief Pursuant to the Rehabiliation Act of 1973

26. Plaintiffs incorporate by reference all the above related paragraphs with the same force and

effect as if herein set forth.

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 9 of 20

27. Section 504 of the Rehabilitation Act of 1973, 29 USC Sec. 794 and its implementing
regulations require that each state that receives disbursements, including the state’s political sub-
divisions such as local school districts, must ensure that all students with disabilities are given
appropriate and necessary accommodations, pursuant to federal law and rules. To the degree that
a policy or practice hinders honest consideration of a disabled child’s unique needs, and fails to
accommodate that child’s disability, or fails to protect the student against a known harm, it
violates Section 5 04.

28. Plaintiffs assert that the Defendant school district has violated PGT’s rights pursuant to the
Rehabilitation Act. Defendant’s practices and/or proposed actions, set out in detail above, have,
together and separately, contributed to violating his rights under Section 5 04, federal rules and
regulations promulgated pursuant thereto. The Defendant school district has discriminated
against PGT based upon the child’s disability, a violation of Section 504 of the Rehabilitation
Act of 1973 in the following manner and particulars:

a. lnform parents of the procedures to report bullying and harassment and how to proceed if those
concerns are not addressed;

b. Hire, train, or supervise staff in the implementation of requirements of “disability
discrimination” pursuant to Section 504 of the Rehabilitation Act of 1973, as amended, 29 USC
Section 794 and its implementing regulations at 34 CFR Part 104;

c. Provide training for students concerning disability discrimination bullying and harassment;

d. Provide mandated procedural safeguards and notice requirements to the family in a timely
manner;

e. lnclude an informative writing on Section 504 in the student handbook;

f. lnclude an informative writing on Section 504 on the lnternet page of Defendant school

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 10 of 20

district;

g. Provide mandated notices of Section 504 Coordinator to the family;

h. Provide mandated notices of the Defendant school district grievance procedure to the family;
i. Provide a culture open to receiving a grievance;

j. Provide a culture open to a constructive response to a grievance based upon bullying and
harassment;

k. Respond to grievances in a timely manner;

l. Keep a complete written and/or electronic record of such grievances;

rn. Acknowledge the problem of bullying and harassment toward PGT based upon the child’s
disability;

n Cease the district school personnel and students’ bullying and harassment of PGT;

o. Provide appropriate and ongoing counseling for PGT;

p. Provide appropriate and ongoing counseling for perpetrators, including teacher and peers;
q. Offer a transfer to PGT in a timely manner;

r. Provide a trained paraprofessional dedicated to monitor PGT’s safety at school;

s. Take appropriate measures to prevent bullying of PGT which included but not limited to
developing a curriculum to address the bullying, actually educate PGT, holding assemblies for
the student body with the message that bullying was not to be tolerated and disciplining
perpetrators; and

t. Generally accommodate PGT’s disability and respond to the bullying and harassment which
affected the child, through appropriated education and services commensurate with the child’s
disability and the child’s unique and individualized needs, which were not being met in part due

to apathy and omissions, and fraudulently falsifying state mandated exam, assignments and

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 11 of 20

school records of the child PGT,

IX. Constitutional and Civil Right Claims
29. Plaintiffs incorporate by reference all the above related paragraphs with the same force and
effect as if herein set forth.
30. Defendants, acting under color of law and acting pursuant to customs and policies of the
school district, deprived PGT of rights and privileges secured to the child by the Fourteenth
Amendment to the United States Constitution and by other laws of Texas and the United States,
by failing to implement, follow and enforce policies that are supposed to protect PGT from harm
and be free from an unsafe environment for education, by tolerating violation of those policies,
by failing to properly investigate incidents and omissions of duties on th part of its school district
personnel toward PGT ad of injurious conduct on the part of its student, and by failure to take
proper corrective action after becoming aware of injuries resulting from neglect toward a student
with a disability.
31. Because Defendants were aware of injuries to PGT prior to the incidents made the basis of
this cause of action, and because Defendants took no or ineffective corrective action, they acted
with conscious indifference to PGT’s rights and the rights of students similarly situated.
32. Defendants’ decision to not properly investigate the repeated bullyir_g and harassment of PGT
and to not discipline the peer or school district personnel bullies, and to repeatedly limit PGT’s
actions when PGT had significantly diminished capacity to communicate and defend against the
bullies, and created that PGT became an ongoing target, constituted actionable discrimination
and emotional, mental, and physical abuse, clearly in violation of clearly-established law and
deprived PGT of his right to life, liberty, and bodily integrity guaranteed under the Fourteenth

Amendment to the United States Constitution, for which Defendants are liable to PGT under

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 12 of 20

42 U.S.C. Sec. 1983 for compensatory monetary damages The Constitutional violations set out
in this complaint proximately caused injuries, damages, and the death of PGT.

X. Unconstitutional policies, procedures and practices

33. Plaintiffs incorporate by reference all the above related paragraphs with the same force and
effect as if herein set forth.

34. The Defendants received multiple complaints and notices of misconduct in the discipline of
bullies who attached PGT and the mistreatment of PGT within the district. However, the
Superintendent, Principals, Assistant Principals, Counselors, Teachers and Special Education
personnel wholly failed to address and to investigate allegations of abuse resulting from
misconduct in the discipline and mistreatment of PGT, and other students similarly situated..

35. The Principal and Assistant Principal are policy-makers for such matters and set policies for
school rules and polices regarding special education procedures for maintaining order in the
classroom. The TEA failed to have a hearing on a Complaint filed with the agency dated July 18,
2017, further the TEA failed to have a hearing or issue an order fro a Request for Special
Education Mediation The TEA official had a video satellite feed with other parents of other
bullied and harassed disabled children, but no hearing or order was issued.

36.There are no Ector County ISD guidelines that dictate the methods special education teachers
must use to keep disabled students safe from bullying and harassment, leaving such policies up to
the authority of employees in the vicinity of such bullying and harassment

37. On the school district’s website, the policies are silent about bullying, harassment, Section
504, and how such would affect a student with disabilities

38. During the relevant time period that PGT attended school and was educated by the Defendant

school district, the Defendant school district did not provide staff training on disability

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 13 of 20

discrimination bullying or harassment

39. During the relevant time period the school district failed to provide any student assemblies or
training on disability discrimination during the years that PGT attended the Defendant school
district

40. Defendant school district personnel failed to follow through on reports of bullying and
harassment from students, including PGT, which resulted in injury to PGT.

41. Defendant school district personnel failed to ensure that the typical classroom environments
for special education students would protect them from assault and abuse and that such events
would be promptly reported.

42. The Defendant school district personnel in their official capacities did not take reports of
bullying and harassment of PGT seriously and fostered improper practices, policies and
procedures involving special education students, including PGT, displayed a pattern of conscious
indifference to the inappropriate and dangerous behavior provided in those reports.

43. The Defendants actions and inactions offend and violate those canons of decency and fairness
that express the notions of justice protected by the Fourth Amendment to the United States
Constitution as well as a deprivation of PGT’s right to bodily integrity guaranteed under the
Fourteenth Amendment and are thus actionable under Section 42 USC 1983.

XI. Violations of the Individuals With Disabilities Education Improvement Act 2004

44. Plaintiffs incorporate by reference all of the above related paragraphs with the same force and
effect as herein set forth. To the degree that a policy or practice inhibits honest consideration of
the child’s unique educational needs, the school fails to provide a free appropriate public
education “FAPE”, and thus violates IDEA. Plaintiffs assert that the Defendant school district

has violated the childs’s rights to FAPE. The Defendant school district’s acts, omissions and

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 14 of 20

practices, as set out in detail herein, have all, when taken together or separately, contributed to
violating the child’s rights pursuant to IDEA and federal regulation promulgated pursuant thereto
the Texas Education Code and the rules promulgated by the State Board of Education. The
l-learing Officer erred in applying IDEA to the special educational failures of the Defendant
school district

XII. Violations of Texas Human Resources Code
45. Plaintiffs incorporate by reference all the above related paragraphs with the same force and
effect as if herein set forth.
46. Chapter 121 of the Texas Human Resources Code provides that a person may seek a civil
remedy in a Court of competent jurisdiction if that person has been denied access to a facility or a
program in this state supported, in whole or in part, by public funds and if an entity has failed to
make reasonable accommodations in its policies, practices, and procedures to the complainant
47. The Defendant school district effectively and constructively denied PGT’s right to access the
school in the same manner as non-disabled persons, and failed to provide the appropriate
accommodations so that the child could attend public school, the child’s rights under the Texas
Human Resources Code were violated thereby.

XIII. Limitations

48. Plaintiffs recognize that in the underlying administrative cause by the Texas Education
Agency failed to recognize and erred in that the tolling provisions under 20 U.S.C. Sect.
1415(f)(3)(A-D); 34 C.F.R Sect. 300.511(e).
49. In addition and in the alternative and notwithstanding the specific tolling provisions of IDEA,
Plaintiffs have brought cause of action pursuant to Sectio 504 of the Rehabilitation Act of 1973,

29 U.S.C. Sect 794, which is not controlled by the limitations period note in IDEA.

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 15 of 20

50. Also, in addition and in the alternative, Plaintiffs rely on any and all relevant other statutory
and common law tolling provisions and theories, including but no limited to the theories of
“equitable tolling” and “continuous violation”.
51. Plaintiffs also argue that the one-year statute of limitations period as contemplated by 19
T.A.C. Sect 89.1151 is unconstitutional, as it is irrational and in addition and in the alternative, is
in any case unconstitutional and irrational as applied to PGT.

XIV. Proximate Cause
52. Plaintiffs incorporate by reference all the above related paragraphs with the same force and
effect as if herein set forth.
53. Each and every, all and singular of the foregoing acts and omissions on the part of
Defendants, taken separately and/or collectively, jointly and severally, constitute a direct and
proximate cause of the injuries and damages set forth herein

XV. Damages

54. As a direct and proximate result of the Defendants’ conduct, PGT, has suffered the following
injuries and damages, which he is entitled to recover herein within the jurisdictional limits of this

Court:

a. Medical and mental health expenses in the past;

b. Physical pain and mental anguish in the past;

c. Physical impairment in the past

d. Loss of life

e. By and through the mothe, who has individually suffered and incurred out-of-pocket expenses

incurred but for the acts and omissions of Defendants, including but not limited to funeral

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 16 of 20

expenses.
XVI. Attorney Fees
5 5. Plaintiffs incorporate by reference all the above related paragraphs with the same force and
effect as if herein set forth.
56. lt was necessary for Plaintiffs to hire the undersigned attorney to file this lawsuit Upon
judgment, Plaintiffs are entitled to an award of attorneys fees and costs under 42 U.S.C. Sect
l988(b), 20 USC Sect 1401 et seq., 29 USC Sect.794a, 42 USC Sect 2000 et seq., as well as
pursuant to the Texas Human Resource Code.
XVII. Demand for Jury Trial
57. Pursuant to F ederal Rule of Civil Procedure 38(b), Plaintiffs demand a jury trial for all issues
in this matter.
XVIII. Wrongful Death
58. Plaintiffs incorporate by reference all the above related paragraphs with the same force and
effect as if herein set forth.
59. At all times relevant, it was incumbent upon and the duty of Defendants, their employees and
agents to comply with applicable standards of care and all local, county, state, and federal
statutes when learning of and responding to student and parental complaints of bullying,
harassment, and failure to meet standards of special education
60. Defendants failed to comply with its duties and obligations as previously cited heretofore
including but not limited to:
a. lnform parents of the procedures to report bullying and harassment and how to proceed if those
concerns are not addressed;

b. l-lire, train, or supervise staff in the implementation of requirements of “disability

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 17 of 20

discrimination” pursuant to Section 504 of the Rehabilitation Act of 1973, as amended, 29 USC
Section 794 and its implementing regulations at 34 CFR Part 104;

c. Provide training for students concerning disability discrimination bullying and harassment;
d. Provide mandated procedural safeguards and notice requirements to t`:1e family in a timely
manner;

e. lnclude an informative writing on Section 504 in the student handbook;

f. lnclude an informative writing on Section 504 on the lnternet page of Defendant school
district;

g. Provide mandated notices of Section 504 Coordinator to the family;

h. Provide mandated notices of the Defendant school district grievance procedure to the family;
i. Provide a culture open to receiving a grievance;

j. Provide a culture open to a constructive response to a grievance based upon bullying and
harassment;

k. Respond to grievances in a timely manner;

l. Keep a complete written and/or electronic record of such grievances;

m. Acknowledge the problem of bullying and harassment toward PGT based upon the child’s
disability;

n Cease the district school personnel and students’ bullying and harassment of PGT;

o. Provide appropriate and ongoing counseling for PGT;

p. Provide appropriate and ongoing counseling for perpetrators, including teacher and peers;
q. Offer a transfer to PGT in a timely manner;

r. Provide a trained paraprofessional dedicated to monitor PGT’s safety at school;

s. Take appropriate measures to prevent bullying of PGT which included but not limited to

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 18 of 20

developing a curriculum to address the bullying, actually educate PGT, holding assemblies for
the student body with the message that bullying was not to be tolerated and disciplining
perpetrators; and

t. Generally accomodate PGT’s disability and respond to the bullying and harassment which
affected the child, through appropriated education and services commensurate with the child’s
disability and the child’s unique and individualized needs, which were not being met in part due
to apathy and omissions, and fraudulently falsifying state mandated exam, assignments and
school records of the child PGT,

61. As a proximate result of the aforementioned acts of negligence, and gross negligence, PGT
was caused to suffer humiliation intimidation fear, and feelings of despair and depression

62. ln the days, hours, and minutes leading up to the child’s suicide, PGT suffered from profound
emotional pain and suffering and mental anguish, as well as feelings of despair, depression and
worthlessness. As a proximate result of the continued humiliation of Plaintiffs by Defendant
school district and other defendants, on April 1, 2018 caused by the negligence, gross negligence
and dereliction of duties to the child, PGT committed suicide.

63. That as a further proximate result of the actions and omissions of Defendants culminating in
the death by suicide of PGT, Plaintiffs have in the past and will in the future each individually
suffer from profound emotional distress, sorrow, mental and emotional anguish, because of the
permanent loss of a child, with the knowledge and belief that the child suffered from profound
despair in the days and hours leading up to the child’s death. Likewise, Plaintiffs have lost the
comfort, care, and companionship that PGT offered to them on a daily basis throughout the
child’s life and would have provided in the future.

64. That Plaintiffs have in the past incurred funeral expenses and related expenses incurred

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 19 of 20

secondary to the child’s death, and lost anticipated future income.

PRAYER
WHEREFORE PREMISES CONSIDERED, Plaintiffs pray for judgment against Defendants and
request an order including but no limited to the following relief:
a. A judgment in favor of Plaintiffs, as supported by a finding that the TEA failed in part, when
failing to hold proper hearings to determine that the Defendant school district provided PGT with
a free appropriate public education as contemplated by the lndividuals with Disabilities
Education Act during periods claimed.
b. A judgment in favor of Plaintiffs, as supported by a finding that Defendants did not
appropriately accommodate PGT’s disability pursuant to Section 504 of the Rehabilitation Act of
1973 during periods claimed in total or in part
c. A judgment in favor of Plaintiffs in an amount sufficient to fully compensate them for the
elements of damage enumerated above.
d. An order directing Defendant school district to effectuate the various anti-bullying and
harassment requirements as set forth by the Office of Civil Rights.
e. An order directing Defendant school district to take any and all other specific actions required
by Section 504 of the Rehabilitation Act of 1973.
f. An order directing Defendants to pay or reimburse Plaintiffs for all costs of care, including but
not limited to therapeutic costs and other out-of-pocket educational, medical, and transportation
costs for treatment, and funeral expenses.
g. An order declaring Plaintiffs as prevailing party so that Defendants will be required to pay or

reimburse Plaintiffs for all costs of preparation and trial of this cause of action and also the

Case 7:19-cv-00086 Document 1 Filed 03/29/19 Page 20 of 20

underlying administrative procedures heard before a TEA officer, to include but not be limited to
filing fees, costs of representation advocate fees, attorney fees, and expert witness fees, incurred
by them up to and through trial, and for its appeal if required, as previously stated, together with
pre- and post-judgment interest, and Court costs expended here, and
h. Such other relief as the Court may deem just and proper in law or in equity.

Respectfully submitted,

ACKER LAW FIRM, PLLC

Cell: 432.940.6037 Email: kevinacker@hotmail.com

Office:1109 S. Calvin Avenue, l\/Ionahans, TX 79756

/s/ Kevin Acker. Laner. SBN 00831100

ATTORNEY FOR PLAlNTlFFS

